Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
As previously indicated in the Office action dated 01 October 2021, claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art is US PG Pub 2003/0124435 (hereafter ‘435).
‘435 discloses forming a diffractive optical element which is comprised of a stack of multiple elements with different heights and materials but does not disclose forming a diffractive
element forming a single layer diffractive element as depicted in Fig. 20 of the instant application in which two different materials are deposited on the same side of the substrate and imprinted with a single template such that each material is imprinted with different height features. Though there is teaching in the prior art of producing a diffractive element with either a gradient of material or different height features, there is no teaching or suggestion in the prior art to produce a single diffractive element by the combination of both means. Thus, the claim is allowed over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677